Citation Nr: 0007741	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  96-05 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for discogenic 
disease of the lumbar spine, currently evaluated as 20 
percent disabling

2.  Entitlement to service connection for a hip disorder


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to February 
1960 and from January to June 1991.  He also had unverified 
duty with the Army National Guard.

This appeal arose from a March 1995 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for a 
low back disability, assigning it a 10 percent disability 
evaluation, and which denied service connection for a hip 
disorder.  The veteran was informed of the continued denial 
of his claims by a September 1996 supplemental statement of 
the case.  An August 1999 supplemental statement of the case 
informed the veteran that his low back disorder would now be 
evaluated under the code pertaining to degenerative disc 
disease; pursuant to this code, his disability evaluation was 
increased to 20 percent.  This statement also informed him of 
the continued denial of his claim for service connection for 
a hip disorder.


REMAND

The veteran contends, in essence, that his low back condition 
is more disabling than the current evaluation would suggest.  
He has asserted that he suffers from low back pain, which 
radiates into his right leg and is accompanied by numbness.  
Therefore, he believes that an increased evaluation is 
justified.  He has also asserted that he currently suffers 
from a hip disorder which had its onset during service in the 
Persian Gulf in 1991.  

In December 1998, the veteran indicated that he was currently 
receiving treatment at the VA Medical Center in Ponce, Puerto 
Rico for his "physical condition."  However, the last VA 
outpatient treatment records in the claims file date from 
December 1997.  No attempt was made to ascertain if there 
were additional records available for review.

According to Bell v. Derwinski, 2 Vet. App. 611 (1992), when 
documents proffered by the appellant are in the control of 
the Secretary (e.g., documents generated by VA) and could 
reasonably be expected to be part of the record before the 
Secretary and the Board, such documents are before the 
Secretary and the Board and should be included in the record.  
If such material could be determinative of the claim and was 
not considered, the case should be remanded.  In other words, 
material that is constructively before the Secretary and the 
Board should actually be part of the record before the 
Secretary and the Board.  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Ponce, 
Puerto Rico VA Medical Center and request 
that they provide copies of the veteran's 
treatment records developed between 
January 1998 and the present.  These 
records should be associated with the 
claims folder.

2.  The RO should then readjudicate the 
veteran's claims; if the decisions remain 
adverse to the appellant, he should be 
provided an appropriate supplemental 
statement of the case and an opportunity 
to respond.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




